 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                 Southern Division – Santa Ana
10

11   Kenneth Munoz, an Individual, Case No: 8:19-cv-00683-JLS-ADS
     Marina Munoz, an Individual, and
12
     Kenneth Munoz and Marina Munoz ORDER DISMISSING ACTION WITH
13   on behalf of their minor children, PREJUDICE
     KM, YM, XM, and ZM
14

15
                              Plaintiffs,
16

17                     v.
18
     PAULINE WONG, an individual;
19   PAULINE WONG dba LW
     REALTY; STANLEY Y. LAU and
20
     PAULINE WONG LAU, Trustees
21   or Any Successors Trustee(s) in
     Trust, for the Lau Family Revocable
22
     Living Trust, UDT 12.18.07, and
23   DOES 10, inclusive
24                      Defendants.
25

26

27



                                            Page 1 of 2
 1

 2

 3
           The Joint Stipulation of Dismissal is approved.   The case captioned as

 4
     Kenneth Munoz, et al vs. Pauline Wong, et al (Case No. 8:19-cv-00683-JLS-ADS)

 5
     is hereby dismissed with prejudice.

 6

 7
     DATED: May 04, 2021                   _______________________________
 8                                         HON. JOSEPHINE L. STATON
                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                            Page 2 of 2
